Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00386-CV

                    Greg ABBOTT, in His Official Capacity as Governor of Texas,
                                           Appellant

                                                   v.

                     CITY OF LAREDO and United Independent School District,
                                        Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2021-CVK-001517-D1
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 2, 2022

UNOPPOSED MOTION TO DISMISS GRANTED, APPEAL DISMISSED

           On September 8, 2021, the trial court granted appellees’ request for a temporary injunction

and denied appellant’s plea to the jurisdiction. The next day, appellant filed this interlocutory

appeal. Before the notice of appeal was filed, the United Independent School District filed a

nonsuit of its claims on October 2, 2021 and the trial court signed an order of nonsuit on October

26, 2021. After the notice of appeal was filed, the City of Laredo filed its nonsuit on November

2, 2021 and the trial court signed an order of nonsuit on November 4, 2021. On January 21, 2022,

appellant filed an unopposed motion to dismiss this appeal for lack of jurisdiction. Appellant
                                                                                        04-21-00386-CV


asserts the trial court’s order denying his plea to the jurisdiction and granting appellees’ application

for a temporary injunction are vitiated and this appeal is now moot based on the nonsuit of claims.

Appellant asks this court to grant his motion to dismiss, vacate the trial court’s orders, and dismiss

this appeal. Appellant’s certificate of conference states appellees are not opposed to the requested

relief.

          A plaintiff may take a nonsuit at any time before it has introduced all its evidence other

than rebuttal evidence. See TEX. R. CIV. P. 162. “If a claim is timely nonsuited, the controversy

as to that claim is extinguished, the merits become moot, and jurisdiction as to the claim is lost.”

City of Dallas v. Albert, 354 S.W.3d 368, 375 (Tex. 2011); see Travelers Ins. Co. v. Joachim, 315

S.W.3d 860, 862 (Tex. 2010) (noting nonsuit “renders the merits of the nonsuited case moot”). A

nonsuit is effective when filed and extinguishes a case or controversy from the moment of filing

or an oral motion made in open court. See Univ. of Tex. Med. Branch at Galveston v. Estate of

Blackmon ex rel. Shultz, 195 S.W.3d 98, 100 (Tex. 2006) (per curiam).

          Because the nonsuit of the underlying claims moots the issues raised in this interlocutory

appeal with respect to those claims, we grant appellant’s motion to dismiss, vacate the trial court’s

temporary injunction and order denying appellant’s plea to the jurisdiction, and dismiss this appeal

for want of jurisdiction.

                                                    PER CURIAM




                                                  -2-